Citation Nr: 0310492	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to a combined evaluation in excess of 70 
percent for the veteran's service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from April 1950 to June 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO.  

The Board remanded the case to the RO in December 2000 for 
additional development of the record.  

In an August 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities are those of 
prostate cancer, post operative radical retropubic 
prostatectomy with pelvic lymph node dissection, rated as 60 
percent disabling; post operative HNP with degenerative 
arthritis dorsal and lumbosacral spine, rated as 20 percent 
disabling; osteoarthritis of the right knee, rated as 10 
percent disabling, and varicose veins, rated as 
noncompensable.  The individual rating for the service-
connected disability can be combined to a  rating of no 
higher than 70 percent.  

2.  The veteran has a high school education and employment 
experience as a truck driver.  He was last employed in 1990.  

3.  The service-connected disabilities are shown to be 
productive of a disability picture that more nearly 
approximates that of the veteran being precluded from 
securing and following a substantially gainful occupation 
given his education and work background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.19 (2002).  

2.  The claim for a combined evaluation in excess of 70 
percent for the veteran's service-connected disabilities must 
be denied by operation of law.  38 C.F.R. § 4.25 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is unemployable due to his 
service-connected disabilities.  In addition, he asserts that 
a combined rating in excess of 70 percent is warranted for 
the service-connected disabilities.  

In December 1997, the veteran submitted a claim for 
entitlement to a TDIU.  At that time, service connection was 
in effect for post operative residuals of prostate cancer, 
rated as 40 percent disabling, post operative HNP with 
degenerative arthritis dorsal and lumbosacral spine, rated as 
20 percent disabling, osteoarthritis, right knee, rated as 10 
percent disabling, and bilateral varicose veins rated as 
noncompensable.  The total combined rating at that time was 
60 percent.  

In addition, entitlement to special monthly compensation 
based on loss of use of creative organ was granted.  

Entitlement to a TDIU was denied, however, in an August 1998 
rating decision.  The veteran timely appealed that 
determination.  

The case was remanded to the RO in December 2000 for 
additional development of the record.  In particular, the 
Board determined that additional VA examinations were 
necessary to determine the extent and severity of the 
veteran's service-connected disabilities.  

In January 2001, the RO issued a letter to the veteran 
explaining the VCAA and it's implications on the veteran's 
claims.  In this regard, the RO indicated what had already 
been received, what VA needed from the veteran and when the 
evidence was needed.  

In April 2001, the veteran was afforded a thorough 
examination on a fee basis for VA.  The examiner concluded, 
inter alia, that the veteran's indeed had carcinoma of the 
prostate, with residuals of impotency and incontinence.  

In addition, the examiner determined that the right knee had 
mild pain and weakness, and that the lumbar spine had severe 
degenerative disc disease.  The veteran had reduced range of 
motion of the bilateral knees, with findings of heat, 
swelling, effusion and crepitus.  

The lumbar spine revealed bilateral paralumbar spasms and 
great reduction of range of motion, with findings of pain, 
fatigue, weakness, lack of endurance and incoordination.  The 
pain, which was intermittent, seemed to cause great decrease 
in functional ability.  

The examiner also noted that the veteran had other, 
nonservice-connected disabilities, which were outside the 
scope of the examination, but which also contributed to the 
veteran's overall unemployability.  The examiner believed 
that, at times, the veteran's back and knee conditions 
affected his ability to obtain gainful employment.  

A September 2001 RO rating decision increased the rating to 
60 percent for the service-connected post operative residuals 
prostate cancer with retropubic prostatectomy with pelvic 
lymph node dissection, effective on December 7, 2000.

Thereafter, in a June 2002 Decision Review Officer (DRO) 
decision, it was determined that the correct effective date 
for the grant of service connection for the prostate cancer 
residuals was that of November 7, 1996.  

Moreover, the DRO determined that the currently assigned 60 
percent rating should also be effective on the effective date 
of service connection, November 7, 1996.  The combined total 
of the veteran's service-connected disabilities was thereby 
increased from 60 percent to 70 percent.  

In light of the clear and unmistakable error, at the time 
that the veteran filed the TDIU claim in December 1997, the 
veteran should now be considered in receipt of a 60 percent 
rating for the service-connected residuals of prostate cancer 
at that time, as the effective date for the grant of the 60 
percent rating is in November 1996.  

In August 2002, the Board undertook additional development on 
the issues of service connection for a claimed skin condition 
and a claimed eye disability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  

The development included, among other things, obtaining the 
veteran's formal disability determination from the Social 
Security Administration.  

According to these documents, the veteran was found disabled 
due to chronic obstructive pulmonary disease (COPD), which is 
not one of the veteran's service-connected disabilities.

After the development was completed, the Board thereafter 
provided notice of the development in April 2003 as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903).  

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the action taken hereinbelow, the Board finds 
that further discussion of VCAA is not necessary in this 
case.  




I.  TDIU

To establish service connection for a total disability rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 (2002).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability.  
"Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm.  38 C.F.R. §§ 4.1, 4.15 (2002).  

The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment. The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 32, 538 
(1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  

Marginal employment is not to be considered substantially 
gainful employment.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2002).  

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total, when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2002).  

The veteran's service-connected disabilities consist of 
prostate cancer, post operative radical retropubic 
prostatectomy with pelvic lymph node dissection, rated as 60 
percent disabling; post operative HNP with degenerative 
arthritis dorsal and lumbosacral spine, rated as 20 percent 
disabling; osteoarthritis of the right knee, rated as 10 
percent disabling, and varicose veins, rated as 
noncompensable.  The veteran's combined rating is 70 percent.  

Hence, the veteran's service-connected disabilities satisfy 
the percentage rating standards for individual 
unemployability benefits; thus, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

First, as to the veteran's educational and work history, the 
record shows that the veteran has a high school education 
and, following military service, worked as a truck driver 
until 1990.  The veteran asserts that his service-connected 
disabilities caused him to stop working in 1990 and have 
prevented him from working since that time.

The record of evidence shows that the veteran is unemployable 
based on his service-connected disabilities.  In particular, 
there is medical evidence that reflects that the veteran's 
back disability, knee disability and post-operative residuals 
of prostate cancer, together, have produced occupational 
impairment to the extent that he is prevented from obtaining 
and maintaining gainful employment.  

The VA records demonstrate that in April 2001 a VA doctor 
opined that the veteran's service-connected disabilities, at 
the very least, contributed to the inability to work.  

Under the circumstances of this case, the Board concludes 
that a total compensation rating based on individual 
unemployability is warranted for the period of time since the 
date of the grant of service connection for the post-
operative residuals of prostate cancer.  


II.  Combined Ratings

Once again ,the Board points out that the DRO's June 2002 
decision noted clear and unmistakable error had been 
identified with regard to the effective date and rating for 
the service-connected residuals of prostate cancer.  

The DRO determined that the 60 percent rating for the 
service-connected prostate cancer post operative radical 
retropubic prostatectomy with pelvic lymph node dissection 
was effective from November 7, 1996, the date on which 
prostate cancer due to herbicide exposure was added as a 
presumptive condition under 38 C.F.R. § 3.309(e).  

As such, the combined rating for the veteran's service-
connected disabilities was increased from 60 percent to 70 
percent, effective on November 7, 1996.  

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25 
(2002).  See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  

Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25 (2002).  

To use the combined ratings table, the disabilities will 
first be arranged in the exact order of their severity, 
beginning with the greatest disability and then combined with 
use of table I as hereinafter indicated.  

For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  Id.  

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular accident, 
are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be 
combined.  The conversion to the nearest degree divisible by 
10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability.  
Id.  

Effective November 7, 1996, the veteran's service-connected 
disabilities consisted of: prostate cancer, post operative 
radical retropubic prostatectomy with pelvic lymph node 
dissection, rated as 60 percent disabling; post operative HNP 
with degenerative arthritis dorsal and lumbosacral spine, 
rated as 20 percent disabling; osteoarthritis of the right 
knee, rated as 10 percent disabling, and varicose veins, 
rated as noncompensable.  

The order of severity of the veteran's compensable service- 
connected disabilities effective on November 7, 1996 was 
therefore 60 percent (prostate cancer residuals), 20 percent 
(back disability)and 10 percent (osteoarthritis, right knee).  

The sixty percent rating combined with 20 percent equals 68 
percent under the Combined Ratings Table.  The sixty-eight 
percent combined with 10 percent equals 71 percent under the 
Combined Ratings Table.  

Seventy-one percent, the combined value, converted to the 
nearest degree divisible by 10, yields a combined schedular 
rating of 70 percent.  Accordingly, a combined rating in 
excess of 70 percent effective November 7, 1996 is not 
established.  

With regard to the VCAA, as disposition of the developed 
issue on appeal in this case involves not a disputed question 
of fact, but rather a matter of law, further evidentiary 
development is not required in this case.  Where the law and 
not the facts are dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  






ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  

A combined rating in excess of 70 percent for the veteran's 
service-connected disabilities is denied as a matter of law.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

